Per Curiam.
This case is on the weight of evidence. One party agreed to pay the other certain sums, when certain work on a house was done by the other. Suit for the money. Controversy about the work and whether done. The party appears to have accepted it. A com-, promise as to it had taken place, &c. The jury might infer the right to recover.
We can not disturb their finding.
The maker of the note assigned was perfectly worthless, and not worth suing.
The judgment is affirmed, with 1 per cent, damages and costs.